UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6870



CHILES P. EVANS,

                                              Plaintiff - Appellant,

          versus


PAGE TRUE, Warden, Sussex I State Prison; GENE
M. JOHNSON, Director of Virginia Department of
Corrections,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-05-180-JBF-JEB)


Submitted:   August 25, 2005             Decided:   September 2, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chiles P. Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Chiles   P.   Evans    appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.            Accordingly, we

affirm on the reasoning of the district court.            See Evans v. True,

No. CA-05-180-JBF-JEB (E.D. Va. June 3, 2005).             We dispense with

oral   argument   because   the    facts    and   legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -